AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Eleanor Ceja
                                                       JUDGMENT IN A CIVIL CASE for ATTORNEY COSTS
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-00683-JCM-CWH
Grand Canal Shops II, LLC , et al.


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment for costs is entered in favor of the Defendants and against the Plaintiff in the amount of
$16,994.58.




         6/27/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
